Title: To George Washington from Lieutenant Colonel Alexander Hamilton, 12 November 1777
From: Hamilton, Alexander (Lieutenant Colonel)
To: Washington, George



Dear Sir,
New Windsor [N.Y.] November 12th 1777

I have been detained here these two days, by a fever and violent rheumatic pains throughout my body. This has prevented my being active in person for promoting the purposes of my errand, but I have taken every other method in my power, in which Governor Clinton has obligingly given me all the aid he could. In answer to my pressing application to General Poor for the immediate marching of his brigade, I was told they were under an operation for the itch, which made it impossible for them to proceed till the effects of it were over. By a letter however of yesterday, General Poor informs me he would certainly march this morning. I must do him the justice to say, he appears solicitous to join you; and that I beleive the past delay is not owing to any fault of his, but is wholly chargeable on General Putnam. Indeed Sir, I owe it to the service to say, that every part of this Gentleman’s conduct is marked with blunder and negligence, and gives general disgust.
Parson’s brigade will join you I hope, in five or six days from this. Larned’s may do the same. Poors will, I am persuaded, make all the haste they can for the future, and Glovers may be expected at Fish Kill tonight, whence they will be pushed forward, as fast as I can have any influence to make them go; but I am sorry to say, the disposition for marching in the officers and men in general of these troops, does not keep pace with my wishes or the exigency of the occasion. They have unfortunately imbibed an idea that they have done their part of the business of the campaign and are now intitled to repose. This and the

want of pay make them averse to a long march at this advanced season.
A letter from you to General Putnam of the 9th fell just now into my hands. As it might possibly contain something useful to me, I took the liberty of opening it and after reading it, immediately dispatched it to him. If he has paid any attention to my last letters to him, things will be in a right train for executing the order in yours; but whether he has or not is a matter of doubt. In a letter from him just now received by Governor Clinton, he appears to have been the 10th Instant at Kings street, at the White-plains—I have had no answer to my last applications.
The enemy appear to have stripped New York very bare. The people there (that is the tories) are in a very great fright. This adds to my anxiety, that the reinforcements from this quarter to you, are not in greater forwardness and more considerable.
I have written to General Gates, informing him of the accounts of the situation of New York, with respect to troops, and the probability of the force gone to Howe being greater than was at first expected—to try if this will not extort from him a further reinforcement. I don’t however expect much from him; as he pretends to have in view an expedition against Ticonderoga, to be undertaken in the Winter, and he knows, that under the sanction of this idea, calculated to catch the Eastern people, he may without ⟨cen⟩sure retain the troops. And as I shall be ⟨under⟩ a necessity of speaking plainly to Yr ⟨Exce⟩lly when I have the pleasure of seeing ⟨you,⟩ I shall not hesitate to say, I doubt whethe⟨r⟩ you would have had a man from the Northern army if the whole could have been kept at Albany, with any decency. Perhaps you will think me blameable in not having exercised the powers you gave me, and given a positive order—Perhaps I have been so; but deliberately weighing all circumstances—I did not and do not think it advisable to do it. I have the honor to be With Unfeigned esteem & regard Yr Excellys Most Obedt servt

A. Hamilton

